Exhibit 10.4

 

LOGO [g52163ubs_logo.jpg]   UBS Bank USA   LOGO [g52163km_logo.jpg]

IMPORTANT NOTICE ON INTEREST RATES AND PAYMENTS

 

Credit Line Account       Account Number   

MEDICINOVA INC

        

Collateral Account

      Account Number   

MEDICINOVA INC

        

This document contains important information regarding the interest rate and
interest payments on your Credit Line. You should carefully review this Notice
and your Credit Line Application and Agreement, including the Addendum, (the
“Agreement”) and speak to your Financial Advisor regarding any questions or
concerns you may have with your Agreement. Defined terms used in this Notice
have the respective meanings set forth in the Agreement unless defined in this
Notice.

The Agreement provides you with a “no net cost” Credit Line. This means that the
interest that you pay on the Credit Line Obligations will not exceed the
interest that you receive on the Auction Rate Securities that you have pledged
to the Bank as security for the Credit Line and which are held in the Collateral
Account. Although you may be able to capitalize interest you will not be charged
interest on interest.

The Credit Line statements that you receive from the Bank while the Credit Line
is outstanding are for information purposes only. The interest charge(s) on
these statements are approximations due to timing and systems limitations. You
will receive a final confirmation from the Bank of the interest charged on the
Credit Line. This does not change the “no net cost” nature of the Credit Line.

If you have Taxable Student Loan Auction Rate Securities pledged as Collateral
you may not receive an interest payment in months in which you are charged
interest on the Credit Line. Certain taxable student loan ARS made high interest
rate payments to UBSFS investors for several months during the first half of
2008, and then ceased making interest payments in subsequent months. These
taxable student loan ARS will not make any further interest payments until a
future date determined in accordance with the terms of the Auction Rate
Securities. For the purpose of determining loan interest payments for loans
against these Taxable Student Loan Auction Rate Securities, the high interest
payments will be taken into consideration (and the interest rate annualized).
For example, you will be charged (i) for the period from the date of the
Addendum through and including January 21, 2009, the applicable coupon rate(s)
on the Taxable Student Loan Auction Rate Securities and (ii) from January 22,
2009 and thereafter you will be charged that average annualized rate (e.g.,
T-bills plus 120 basis points), for each month in which your loan is
outstanding, including months for which the annualized interest was paid in a
prior month and for which no additional or current payment is being made to you.

Interest on the Credit Line accrues daily and is charged in accordance with the
Bank’s regular interest billing cycle. The Bank’s billing cycle may not be the
same as the cycle on which the Auction Rate Securities pay interest.

Please acknowledge your receipt and review of this Notice by signing below.

 

January 8, 2009

  

SHINTARO ASAKO, Chief Financial Officer/CFO

  

/s/ Shintaro Asako

Date    Print Name and Title    Signature

January 8, 2009

  

YUICHI IWAKI, President and CEO

  

/s/ Yuichi Iwaki

Date    Print Name and Title    Signature

January 8, 2009

  

MARIE LALAS, Vice-President and Controller

  

/s/ Marie Lalas

Date    Print Name and Title    Signature       Date: January 8, 2009

LOGO [g52163ex10_4bar.jpg]

 

1 of 1